Citation Nr: 1643242	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO. 10-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability, to include a lumbar strain, facet arthropathy and degenerative disc disease (DDD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to nonservice-connected disabilities. 

3. Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a nonservice-connected low back disability.

4. Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a nonservice-connected low back disability.

5. Entitlement to service connection for a bilateral hearing loss disability.

6. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2016. A transcript of the hearing is associated with VA's Veterans Appeals Control and Locator System (VACOLS).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

VA has a duty to obtain relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA treatment records from February 2008 note that the Veteran was in the process of applying for Social Security Administration (SSA) disability benefits and that he had possibly been awarded them, but did not state the disability or disabilities on which the Veteran was basing his SSA claim. As such, the Board cannot positively determine that any potential SSA records do not contain information that might be relevant to the Veteran's service connection claims. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). As they are potentially relevant, VA has a duty to make attempts to obtain them.

Further, in May 2015 the Board remanded the issues on appeal so that the Veteran could be given the opportunity to request a new Board hearing and for VA examinations to determine the nature and etiology of the claimed disabilities. The Veteran was provided with a new hearing in July 2016, but the examinations were not conducted prior to the claim being returned to the Board for adjudication. As such, the Board must remand the claim once again so that the requested examinations can be provided. Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Make all appropriate efforts to obtain a complete copy of the Veteran's SSA records, if any, as they relate to his service-connected disabilities. All efforts to obtain such SSA records should be fully documented, and a negative response must be provided if records are not available. If unavailable, the Veteran should be properly notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. Obtain any further relevant VA treatment records.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have bilateral hearing loss that is considered disabling for VA purposes?

b) If yes, is it at least as likely as not (a fifty percent probability or greater) that the bilateral hearing loss disability is related to his active duty?

c) Does the Veteran currently have tinnitus?

d) If yes, is it at least as likely as not (a fifty percent probability or greater) that the tinnitus is related to his active duty? 

A detailed rationale for the opinion must be provided. Attention is invited to the Veteran's lay testimony concerning noise exposure, specifically to grenades and small arms fire, during service. See July 2016 Hearing Transcript at 7.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed low back and bilateral lower extremity disabilities. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

For the claimed low back disability:

a) Does the Veteran have a current low back disability underlying his complains of low back pain?

b) If yes, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability is related to his active duty?

For the claimed left and right lower extremity radiculopathy:

a) Does the Veteran have a current diagnosis of a neurologic disability, to include radiculopathy?

b) If yes, is it at least as likely as not (a fifty percent probability or greater) that the neurologic disability, to include radiculopathy, was caused by the low back disability?

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the neurologic disability, to include radiculopathy, was aggravated (permanently worsened beyond its natural progression) by the low back disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of neurologic disability by the service-connected disability.

d) If the neurologic disability was not caused or aggravated by the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the neurologic disability, to include radiculopathy, is otherwise related to his active duty?

A detailed rationale for the opinion must be provided. Attention is invited to the Veteran's lay statements concerning a lifting injury while in service, a January 2016 radiology report noting minimal facet arthropathy, an April 2013 radiology report noting minimal DDD, an October 2008 private treatment record diagnosing a lumbar strain and sciatica, and July 2008 and April 2014 lay statements from a friend recounting complaints of a back injury in service and back pain since service. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify all current psychiatric disorders, independent of the Veteran's substance abuse disorders.

b) For all psychiatric disorders identified, is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder was caused by a service-connected disability?

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by a service-connected disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the service-connected disability.

d) If not, is it at least as likely as not (a fifty percent probability or greater) that the identified psychiatric disorder is otherwise related to his active duty?

A detailed rationale for the opinion must be provided. Attention is invited to a January 2009 VA treatment record diagnosing PTSD and a June 2013 VA treatment record diagnosing depressive disorder.

If there are different psychiatric disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with which disorders, if certain symptomatology cannot be disassociated form one disorder or another, it should be specified. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

